Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 08/11/2021 is entered.
The Applicants’ Amendment to the Specification filed on 08/11/2021 is entered.
Status of Claims
	Claims 1-6, 8, 12-19, and 21 are pending under examination in this office action.
Priority
This US 15/573,800 filed on 11/13/2017 which is a 371 of PCT/US2016/031686 filed on 05/10/2016 claims priority benefit of US Provisional 62/159,958 filed on 05/11/2015.
Election/Restrictions
Applicant's election with traverse of invention Group I (e.g., claims 1-8, 12-19, and 21, in the reply filed on 10/29/2020 is as previously acknowledged.  
Information Disclosure Statement
	The IDS statements filed on 08/11/2021 and 02/17/2021 have been considered by the examiner.
Response to Amendment
	Any/all objections and rejections made in the previous office action and not repeated in this office action are withdrawn in light of the applicants’ amendments filed on 08/11/2021.

Claim Rejections - 35 USC § 101 - updated per amendment
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Currently amended claims 1-6, 8, 12-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea of mathematical relationships and of a natural phenomenon without significantly more. 
The rationale for this determination is explained below and is based on the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019; See MPEP §§ 2105 - 2107.03).
The claims recite a method for preparing a DNA fraction from a sample of a target individual (i.e., blood sample per claim 1) useful for determining the copy number of a chromosome or chromosome region of interest in the target individual.
In the instant case, the claims as stated are drawn to a method for determining ploidy comprising receiving allele frequency data comprising the amount of each allele present in a sample at each loci in a set of polymorphic loci; generating phased allelic information for the set of polymorphic loci by estimating the phase of the allele frequency data; generating individual probabilities of allele frequencies for the polymorphic loci for different ploidy states using the allele frequency data, wherein the individual probabilities are generated using a set of models of both different ploidy states and allelic imbalance fractions; generating joint probabilities for the set of polymorphic loci using the individual probabilities and phased allelic information considering the linkage between polymorphic loci; and selecting, based on the joint 
Determining the naturally occurring ploidy state of cells in an individual is considered a type of judicial exception being a naturally occurring phenomenon.
Further, the steps of generating phased allelic information for the set of polymorphic loci by estimating the phase of the allele frequency data; generating individual probabilities of allele frequencies for the polymorphic loci for different ploidy states using the allele frequency data, wherein the individual probabilities are generated using a set of models of both different ploidy states and allelic imbalance fractions; generating joint probabilities for the set of polymorphic loci using the individual probabilities and phased allelic information considering the linkage between polymorphic loci; and selecting, based on the joint probabilities, a best fit model indicative of chromosomal ploidy; and determining based on the selecting, whether copy number variation is present in cells of the individual, result in the instant claims being drawn to an abstract process of mathematical relationships.  These judicial exceptions are of the type identified by the Courts as an abstract idea akin to the following cases: “the collection, analysis, and display of available information in a particular field” (Electric Power Group (Fed. Cir. 2016)); “the broad concept of monitoring audit log data” (FairWarning IP LLC (Fed Cir 2016)). As summarized in FairWarning, the courts have explained that the "realm of abstract ideas" includes "collecting information, including when limited to particular content." (Electric Power (Fed. Cir. 2016) (collecting cases)). Id. Therefore, as in Electric Power, "the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools."
Further, these judicial exceptions are not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  For example, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Also, pertaining to a method of using a naturally occurring correlation, that data gathering steps required to use the correlation do not add a meaningful limitation to the method as they do not rise to the level of being significantly more as they are conventional in the art as evidenced by US2013/0123120 to Zimmermann et al (published 05/16/2013; of record).
Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception.  For example, per claim 1, the method steps of (i)    extracting cell-free DNA from the blood sample and  
Per claim 2, the limitation wherein the determining is performed by:  a. creating, on a computer, a set of ploidy state hypothesis where each ploidy state hypothesis is one possible ploidy state of the chromosome or chromosome region of interest; b. building a set of joint distribution models of expected genotypic measurements at the set of SNPs for each hypothesis considering identified chromosome crossover locations; and c. determining, on the computer, the likelihood of each of the hypotheses given the estimated phase of the genotypic measurements and the joint distribution model are part of the judicial exception.  With regards to the claims being directed to a process implemented on a computer system or embedded on a computer readable medium comprising instructions for carrying out the method, it is the underlying invention that is analyzed to determine subject matter eligibility, not just the  or limitation recitation of improved computer technology, nor do they effect an improvement in any other technology or technical field.
Per claim 3, the steps of making genotypic measurements performed by measuring signal intensities for different alleles for each of the SNPs using a SNP microarray or by allele frequency measurements using high throughput sequencing were conventional in the art before the effective filing date of the presently claimed invention as evidenced by US2013/0123120 to Zimmermann et al (published 05/16/2013).
Per claim 4, making genotypic measurements performed by amplifying genetic material in the sample, using a pool of primers comprising at least 200 primers or primer pairs, and quantifying each allele at a SNP loci of the set of SNPs were conventional in the art before the effective filing date of the presently claimed invention as evidenced by US2013/0123120 to Zimmermann et al (published 05/16/2013).  
Per independent claim 5, method steps (i) extracting cell-free DNA from the sample; (ii)    producing a fraction of the cell-free DNA extracted in step (i) by: amplifying at least 200 SNP loci on the chromosome or chromosome region of interest by forming a reaction mixture comprising circulating free nucleic acids derived from the sample, a polymerase and a pool of primers comprising at least 200 primers or primer pairs that each specifically bind to a primer binding sequence located within an effective distance  reaction mixture to amplification conditions, thereby generating a plurality of amplicons were conventional in the art before the effective filing date of the presently claimed invention as evidenced by US2013/0123120 to Zimmermann et al (published 05/16/2013).  
Further, per claim 5, mathematical relation steps including estimating the phase of the allele frequency data taking into account an increased statistical correlation of polymorphic loci within the same segment is a type of judicial exception.
Per claim 6 receiving nucleic acid sequencing data for at least 200 different amplicons spanning each loci of the plurality of polymorphic loci is conventional in the art before the effective filing date of the presently claimed invention as evidenced by US2013/0123120 to Zimmermann et al (published 05/16/2013) and generating the allele frequency data from the sequencing data is a type of judicial exception.
Per claim 8 and 13, determining a beta binomial distribution is a type of judicial exception.
Per claim 12, calculating an average allelic imbalance is a type of judicial exception.
Per claim 14, determining the ploidy state with the highest likelihood based on Bayesian estimation, as an indication of the number of copies of the chromosome or chromosome region of interest is a type of judicial exception.
Per claim 15, estimating a phase is a type of judicial exception.

Per claim 17, correcting the genotypic measurements or allele frequency data for bias, contamination, and/or sequencing errors and obtaining prior likelihoods of each hypothesis from population data, and computing the confidence using Bayes Rule, wherein a confidence is computed for the copy number determination is a type of judicial exception. 
Regarding claim 18, determining the ploidy state using a quantitative, non-allelic method, wherein an identification of the chromosome or chromosome region of interest as aneuploid by the quantitative, non-allelic method is indicative of a copy number variation for the chromosome or chromosome region of interest is a type of judicial exception.  
Regarding claim 19, which depends from claim 18,  the steps of: (a) measuring the amount of genetic material on each of the chromosome(s) or chromosome region(s) of interest; (b) comparing the measured amounts of genetic material for each of the chromosome(s) or chromosome regions from step (a) against each other; and (c) detecting the CNV or aneuploidy by identifying the presence or absence of a deletion or duplication of at least one of the chromosomes or chromosome regions of interest based on the comparison(s), and wherein optionally the quantitative, non-allelic method uses data generated from the same sample that was used for the genotypic measurements and/or allele frequency data is a type of a judicial exception.
 method is a PCR reaction and the annealing temperature is between 1 and 15 °C greater than the melting temperature of at least 50% of the primers of the set of primers is considered routine lab procedure before the effective filing date of the presently claimed invention as evidenced by US2013/0123120 to Zimmermann et al (published 05/16/2013).
Thus the dependent claims add elements in addition to the judicial exception(s) that fail to rise to the level of significantly more than the judicial exception(s) as they are either routine, well-understood and conventional in genetic technology, or are a further abstract limitation comprising mathematical/algorithmic steps or information, therefore these elements are a part of the judicial exception.
Thus, nothing in the present claims appears sufficient to be significantly more than the judicial exception. For example, inputting and outputting of data/information are insignificant, extra-solution activities. No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception. Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory. In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use [the idea] to a particular technological environment. In the instant claims, the computer and/or program/product amount to mere instruction to implement an abstract idea. The hardware recited by the system claims do not offer a Alice Corp v. CLS Bank Int’l 573 U.S. (2014).
In summation, the limitations of the claims, individually, and in ordered combination as a whole, do not rise to the level of significantly more than the judicial exception(s) identified above, and the claims are not patent eligible subject matter.
Response to Amendment
The Applicants’ arguments filed on 08/11/2021 have been fully considered but are unpersuasive.  The applicants argue that:
 For the sole purpose of expediting prosecution and without acquiescing to the rejection, Applicant has amended independent claim 1 of the instant application to recite “[a] method for preparing a DNA fraction from a blood sample of a target individual useful for determining the copy number of a chromosome or chromosome region of interest in the target individual, the method comprising:(i) extracting extracellular circulating cell-free DNA from the blood sample; (i) producing a fraction of the DNA extracted in step (i) by: amplifying at least 200 SNP loci on the chromosome or chromosome region of interest by forming a reaction mixture comprising the DNA extracted, a polymerase and a pool of primers comprising at least 200 primers or primer pairs that each specifically bind to a primer binding sequence located within an effective distance of one of the SNP loci, and subjecting the reaction mixture to amplification conditions, thereby generating a plurality of amplicons, wherein at least 90% of the SNP loci are located within one or more haploblocks and the SNP loci within each haploblock have strong linkage disequilibrium; (iii) analyzing the fraction of the DNA produced in step (ii)....”
Similar to the claim found patent eligible by the Federal Circuit in Illumina v. Ariosa Diagnostics, the pending claims of the instant application are directed to a method for preparing a DNA fraction, and similarly recite steps for extracting DNA, prepare a preparation of the DNA extracted (by Illumina v. Ariosa Diagnostics, the amended claims of the instant application are directed to a method of preparation, and are not directed to a patent-ineligible concept at step one of the Alice/Mayo test, and it is unnecessary to reach step two of the test.
However, this argument is unpersuasive because the fact pattern in the present case is different than the fact pattern in the Illumina v. Ariosa Diagnostic case.  Specifically, the present claims are drawn to determining the naturally occurring ploidy state of cells in an individual which is considered a type of judicial exception being a naturally occurring phenomenon.  The presently claimed invention is directed to the judicial exceptions of a natural phenomenon and of an abstract idea of mathematical relationships without significantly more.  The rationale for this determination is explained above in the body of the rejection and is based on the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019; See MPEP §§ 2105 - 2107.03).  Regarding the applicants’ argument that the present amendment that at least 90% of the SNP loci are located within one or more haploblocks and the SNP loci within each haploblock have strong linkage disequilibrium may overcome the rejection is unpersuasive because this limitation is considered to be part of the judicial exception of naturally occurring phenomenon.  For reasons provide just above in the body of the rejection, the limitations of the claims, individually, and in ordered combination as a whole, do not rise to the level of significantly more than the judicial exception(s) identified above, and the claims are not patent eligible subject matter.
Conclusion
No claims allowed.
The closest prior art is US2013/0123120 to Zimmermann et al (published 05/16/2013; of record).  However, Zimmermann et al does not disclose that at least 90% of the SNP loci are located within one or more haploblocks and the SNP loci within each haploblock have strong linkage disequilibrium.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658